Case 5:17-cr-00020-RBD-PRL Document 59 Filed 10/24/18 Page 1 of 6 PagelD 871£gage 1 °fs

UNITED STATES DlSTRlCT COURT
M|DDLE DlSTRlCT OF FLOR|DA
OCALA DlV|S|ON

UN|TED STATES OF AMER|CA
v Case Number: 5:17-cr-20-Oc-37PRL

MARK cHARLEs BARNETT USN| Number: 03066-043

 

David Gerhardt N|engers, Retained
500 NE 8th Ave
Oca|a, FL 34470

JUDG|V|ENT lN A CR|N||NAL CASE

The defendant was found guilty to Counts One, Three, and Four of the Superseding indictmentl The defendant is
adjudicated guilty of these offenses:

Date Offense Count
Tit|e & Section NM §Lc|l.j_c_|§ MJM
18 U.S.C. §§ 844(i) and 2 Attempted Arson February 9, 2017 One
26 U.S.C. §§ 5861(d) Possession of an Unregistered NFA Firearm February 9, 2017 Three
26 U.S.C. § 5861(\`) Unauthorized Ma|-<ing of a NFA Firearm February 9, 2017 Four

The defendant is sentenced as provided in the following pages of this judgmentl The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

The defendant has been found not guilty on Count Two.

The counts as to the original indictment are dismissed on the motion of the United States.

lT |S ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. lfordered to pay restitution, the defendant shall notify the court and United States attorney ofany material change
in the defendants economic circumstances

Date of |mposition of Sentence:

October17, 2018

  

/r£oY s. oALTON, JR.
unified s'rATss oisrRlcT Juocs

October jj , 2018

AO 2453 (Rev. 11/16) Judgment in a Criminal Case

Case 5:17-cr-00020-RBD-PRL Document 59 Filed 10/24/18 Page 2 of 6 PagelD 87§39'32°fs
Mark Charles Barnett

\ 5:17-¢r-20-Oc-37PRL

lMPRlSONN|ENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 480 months to consist of: Count 1; 240 months, Count 3: 120 months, and Count 4: 120 months, those terms
to run consecutively The terms of imprisonment that are imposed by this judgment are ordered to run consecutively with
Defendant's case in the Northem District of lVlississippil docket number: 3:17-cr~69-H'IW-FKB (previous|y designated as a
Southern District of lVlississippi case, docket number: 4:92-cr-13-HTW-FKB), and Pine||as County Florida case number:
1992-CF-14437-A.

The defendant is remanded to the custody of the United States |Vlarshal.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certihed copy of this judgment
UN|TED STATES l\/|ARSHAL
By:

 

Deputy U.S. lVlarshal

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Case 5:17-cr-OOOZO-RBD-PRL Document 59 Filed 10/24/18 Page 3 of 6 PagelD 87gageaof6

Mark Charles Barnett
‘ 5:17-c`i'-20-Oc-37PRL

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a total term of 3 years to consist of Count
1: 3 years, Count 3: 3 years, and Count 4: 3 years, those terms to run concurrently.

MANDATORY COND|T|ONS

You must not commit another federall state or local crime.

¥ou must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
You must cooperate in the collection of DNA as directed by the probation officer.

You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency
in the location where you reside, workl are a student, or were convicted of a qualifying offense.

9°.'°._‘

!-".4=*

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions as follows.

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Case 5:17-cr-00020-RBD-PRL Document 59 i=iieoi 10/24/18 Page 4 or 6 PageiD 871 age‘°'e

Mark Charles Barnett

` 5:17-0'r-20~Oc~37PRL

STANDARD COND|TIONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation ofhcers to keep informed, report to the court about and bring about
improvements in your conduct and oondltion.

1.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officerl and the defendant must report to the probation officer as instructed.

After initially reporting to the probation officel you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation ofhcer.

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with)l you must notify the probation ofhcer at least 10 days
before the change. |f notifying the probation officer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

¥ou must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation ofhcer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearml ammunitionl destructive devicel or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court

lf the probation officer determines that you pose a risk to another person (including an organization)l the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use On|y

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2453 (Rev. 11116) Judgment in a Crimina| Case

Case 5:17-cr-00020-RBD-PRL Document 59 i=iieoi 10/24/18 Page 5 or 5 PageiD a?§age§°fe

Mark Charles Barnett
‘ 5217-¢?-20-0¢-31PRL

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation thce's Sliding Scale
for Substance Abuse Treatment Services. During and upon completion of this programl the defendant is directed
to submit to random drug testing.

2. The defendant shall participate in a mental health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes The defendant shall follow the probation ofhcer’s
instructions regarding the implementation of this court directive. Further, the defendant shall contribute to the costs
of such treatment and/or polygraphs not to exceed an amount determined reasonable by the probation officer based
on ability to pay or availability of third party payment and in conformance with the Probation Office's Sliding Sca|e
for Treatment Services.

3. The defendant shall register with the state sexual offender registration agency(s) in any state where he or she
resides, visits, is employed, carries on a vocation, otis a student as directed by the probation officer. The probation
officer will provide state officials with all information required under Florida sexual predator and sexual offender
notification and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notihcation Act (Title
l of the Adam Wa|sh Child Protection and Safety Act of 2006, Public Law 109-248)l and may direct the defendant
to report to these agencies personally for required additional processing, such as photographing, fingerprinting, and
DNA collection.

4. The defendant shall have no direct contact with minors (under the age of 18) without the written approval of the
probation officer and shall refrain from entering into any area where children frequently congregatel including:
schoolsl daycare centers, theme parks, playgrounds, etc.

5. The defendant is prohibited from possessing, subscribing to, or viewing, any video, magazinel or literature depicting
children in the nude and/or in sexually explicit positions

6. Without prior written approval of the probation officer, you are prohibited from either possessing or using a computer
(including a smart phonel a hand-held computer device, a gaming consolel or an electronic device) capable of
connecting-to an on|ine service or an internet service provider. This prohibition includes a computer at a public
library, an internet cafe, your place of employment or an educational facility. Also, you are prohibited from
possessing an electronic data storage medium (including a flash drive, a compact disk, and a f|oppy disk) or using
any data encryption technique or program. lf approved to possess or use a device, you must permit routine
inspection of the device, including the hard drive and any other electronic data storage mediuml to confirm
adherence to this condition The United States Probation Ofnce must conduct the inspection in a manner no more
intrusive than necessary to ensure compliance with this condition. lf this condition might affecta third party, including

your employerl you must inform the third party of this restrictionl including the computer inspection provision

7. The defendant shall submit to a search of his or her person, residence, place of business, any storage units under
the defendants control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release Failure to submit to a search may be grounds for revocation The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Case 5:17-cr-00020-RBD-PRL Document 59 i=iied 10/24/15 Page 5 or 5 PageiD 579’”€6°'6

Mark Charles Barnett
‘- 5:17-¢:'r-20-Oc-37PRL

CR|M|NAL N|ONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment 1 Fine Restitution

TOTALS $300.00 NlA Waived None so Ordered

SCHEDULE OF PAYN\ENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penaltiesl except those payments made through the Federal Bureau of Prisons' inmate Financial Responsibility Program1
are made to the Clerk, U.S. District Court unless othenivise directed by the court the probation officer, or the United States
attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment (2) restitution principall (3) restitution interest (4) fine
principall (5) fine interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

The defendant shall pay interest on any fine or restitution of more than $2.500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default pursuant to 18 U.S.C. § 3612(9).

 

‘ Justioe for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. _
" Findings for the total amount of losses are required under Chapters 109A. 110, 11OA, and 113A of Title 18 for offenses committed on or after
September 13. 1994, but before April 23. 1996.

AO 245B (Rev. 11/16) Judgment in a Crimina| Case

